 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9    Gerardo Samaniego Martinez,                      No. CV-17-04598-PHX-JJT
10                         Plaintiff,                  ORDER
11    v.
12    Commissioner of Social Security
      Administration,
13
                           Defendant.
14
15          At issue are Plaintiff Gerardo Samaniego Martinez’s Opening Brief (Doc. 12),
16   Defendant Commissioner of Social Security Administration’s (“SSA”) responsive brief
17   requesting remand (Doc. 16), and Plaintiff’s Reply (Doc. 17).
18          An Administrative Law Judge (“ALJ”) denied Plaintiff’s Application for a Period
19   of Disability and Disability Insurance Benefits under Title II of the Social Security Act
20   (“the Act”) on May 13, 2016 (Doc. 12, R. at 19–31), and the Appeals Council upheld that
21   decision on October 10, 2017 (R. at 1–4). After the ALJ rendered her decision, Plaintiff
22   provided a letter to SSA from his former employer stating that he performed his prior work
23   for only two months and that the employer terminated him “due to poor attendance,” and
24   the Appeals Council made that letter part of the record. (R. at 5, 261–70.)
25          After Plaintiff appealed the ALJ’s decision to this Court and filed an Opening Brief
26   (Doc. 12), Defendant filed a Response (Doc. 16) conceding that the ALJ made certain
27   errors in reaching her decision and moving to remand for further development of the record
28   and because the present record leaves doubt as to whether Plaintiff is disabled under the
 1   Act. In his Reply (Doc. 17), Plaintiff argues that no outstanding issues remain and the Court
 2   should find Plaintiff disabled under the Act and remand for a calculation of benefits.
 3          Plaintiff asks that the Court apply the “credit-as-true” rule, which would result in
 4   remand of Plaintiff’s case for payment of benefits rather than further proceedings. (Pl.’s
 5   Resp. to Mot. at 1.) The credit-as-true rule only applies in cases that raise “rare
 6   circumstances” that permit the Court to depart from the ordinary remand rule under which
 7   the case is remanded for additional investigation or explanation. Treichler v. Comm’r of
 8   Soc. Sec. Admin., 775 F.3d 1090, 1099–102 (9th Cir. 2014). These rare circumstances arise
 9   when three elements are present. First, the ALJ must fail to provide legally sufficient
10   reasons for rejecting medical evidence. Id. at 1100. Second, the record must be fully
11   developed, there must be no outstanding issues that must be resolved before a
12   determination of disability can be made, and further administrative proceedings would not
13   be useful. Id. at 1101. Further proceedings are considered useful when there are conflicts
14   and ambiguities that must be resolved. Id. Third, if the above elements are met, the Court
15   may “find[] the relevant testimony credible as a matter of law . . . and then determine
16   whether the record, taken as a whole, leaves ‘not the slightest uncertainty as to the outcome
17   of [the] proceeding.’” Id. (citations omitted).
18          The Court has reviewed the record and agrees with Defendant that the record is not
19   fully developed and that uncertainty remains as to whether Plaintiff is disabled under the
20   Act. First, in her decision, the ALJ indicated she gave “great weight” to the findings of
21   treating physician Dr. Szpaizman, but the ALJ did not incorporate into Plaintiff’s residual
22   functional capacity (“RFC”) any limitation in the time he can continuously sit, even though
23   Dr. Szpaizman stated Plaintiff could only sit for an hour at a time (R. at 892). Remand is
24   necessary for the ALJ to determine the appropriate sitting limitation in Plaintiff’s RFC
25   based on substantial evidence in the record. Contrary to Plaintiff’s argument, it is unclear
26   if the ALJ will include the one-hour sitting limitation indicated on Dr. Szpaizman’s
27   assessment or, considering all the evidence, something else.
28


                                                  -2-
 1          Second, the ALJ determined that Plaintiff had past relevant work as a “printed
 2   circuit board layout taper” based on the record before her. (R. at 29.) Evidence Plaintiff
 3   produced after the ALJ issued her decision indicates Plaintiff worked as a taper for only
 4   two months, which is insufficient to qualify as past relevant work and conflicts with the
 5   evidence the ALJ considered. See Gatliff v. Comm’r of Soc. Sec. Admin., 172 F.3d 690,
 6   694 (9th Cir. 1999) (noting two months of past work is not past relevant work). The ALJ
 7   must make a new determination regarding whether Plaintiff had past relevant work and, if
 8   not, must proceed to step five of the disability analysis—a determination if there is other
 9   work in the national economy that Plaintiff can perform. Because the ALJ determined
10   based on incomplete information that Plaintiff had past relevant work, she did not have the
11   opportunity to conduct a step five analysis.
12          In sum, because of the uncertainties left by the inconsistencies and missing evidence
13   in the record, uncertainty also remains as to whether Plaintiff is disabled under the Act. On
14   remand, the ALJ must (1) reanalyze Plaintiff’s RFC, (2) consider Plaintiff’s new evidence
15   and determine whether he performed any past relevant work, and, (3) if not, determine
16   whether Plaintiff can perform other work in the national economy, taking additional
17   vocational expert testimony if needed.
18          For all the foregoing reasons, the Court will remand this matter to the ALJ for further
19   development of the record and a disability determination.
20          IT IS THEREFORE ORDERED remanding this matter to the Social Security
21   Administration for further proceedings consistent with this Order. Specifically, the ALJ
22   must (1) reanalyze Plaintiff’s residual functional capacity, (2) consider Plaintiff’s new
23   evidence and determine whether he performed any past relevant work, and, (3) if not,
24   determine whether Plaintiff can perform other work in the national economy, taking
25   additional vocational expert testimony if needed.
26   ....
27   ....
28   ....


                                                 -3-
 1          IT IS FURTHER ORDERED directing the Clerk of Court to enter judgment
 2   accordingly and close this case.
 3          Dated this 25th day of March, 2019.
 4
 5                                        Honorable John J. Tuchi
                                          United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -4-
